This is an action originally against Joseph and Max Weil, and other defendants, for unlawfully seizing and converting to their own use a stock of goods, the property of plaintiff, alleged to be of the value of $11.000. The suit was dismissed as to all the other defendants, and Joseph and Max Weil filed their answer, denying generally the allegations of the petition, and alleging specifically the seizure of the goods as the property of one Massman, by the sheriff of St. Louis county, under an attachment in their favor against said Massman, and that before the attachment was issued, Massman, in order to defraud his creditors, executed a bill of sale of the goods in controversy to the plaintiff, and that defendants were creditors of said Massman. There was a replication denying the alleged fraud, and on the issues thus made, there was a trial which resulted in a verdict and judgment for plaintiff, which, on appeal to the court of appeals, was affirmed, and defendants have prosecuted an appeal to this court.
1. PRACTICE: admissions in the pleadings: evidence.
One of the principal questions discussed in the brief of appellants' counsel cannot be considered on its merits. It is settled by the pleadings. The seizure of the goods is admitted by the answer, and all the evidence tending to show that the property had been previously seized under other attachments issued at the suit of other creditors, was inadmissible under the pleadings, and if defendants desired to avail themselves of such defense, they should have amended their answer. *Page 216 
They admit and justify the seizure under their attachment, and cannot now be heard to say that their answer is untrue.
We might dispose of this cause by simply adopting the opinion delivered by the court of appeals, but will notice briefly one of the points made in the brief, because so strenuously urged upon our attention.
2. PARTNERSHIP: partner's liability tor torts of copartners in thebusiness.
By the second instruction the jury were told that plaintiff was entitled to recover in this action against the defendants, or either of them, who authorized or sanctioned such seizure. The defendants were Joseph and Max Weil, partners in business, and the attachment suit, under which the goods were seized, was instituted by the firm, or by Joseph Weil in the name of the firm, on an indebtedness to the firm; and the institution of such a suit by one of the co-partners is within the scope of his authority. For such torts as are committed by one partner, in the course of the business of the partnership, all are liable, although the others may not have expressly assented to the act. Story on Part., § 166. Each partner is a general agent for the other as to all matters within the scope of the partnership dealings, and has all necessary authority to carry on the partnership and do such things as are usually done by partners, in the business they are engaged in. Story on Part., § 101. Under this general authority, the right of one partner in a mercantile firm, without consulting his co-partners, to sue in the name of all the co-partners for a debt due the firm, either in an ordinary action, or one in attachment, cannot be questioned, and it is a logical conclusion from the elementary doctrines announced by Story, and well sustained by the authorities, that all the co-partners are liable to any one whose goods have been wrongfully seized under such attachment by the direction of the partner instituting the suit.
If the defendants were strangers to each other, and were sued for a joint trespass, and such an instruction as the one complained of were given, it might be open to the *Page 217 
criticism made by defendants' counsel; but under the circumstances of this case, the words "authorized" or "sanctioned "required no explanation, because the only evidence of authority for, or sanction of, the seizure given by Max Weil was the institution of the suit by Joseph, and the direction given by him to the sheriff to levy the attachment on the property in question. If the jury could have been misled by the instruction, to take anything else as an authorization or sanction of the seizure by Max Weil, it could not have prejudiced the defendant Max, because the existence of the partnership, the institution of the suit for a partnership debt, and the direction by Joseph Weil to the sheriff to make the seizure, are clearly established by the evidence, and fully warranted the jury in finding that both the defendants authorized and sanctioned the levy. For these reasons, and those given by the court of appeals in its opinion delivered herein, the judgment is affirmed. All concur.
 On Motion for Rehearing.
This court did not place "its chief reason for an affirmance of the judgment below on the ground of the admission of appellants in the amended answer, of the seizure of all the property mentioned in the petition." We did say that this admission precluded them from controverting the fact; but the affirmance was, also, expressly based upon the grounds stated in the opinion delivered by the court of appeals, among which will be found the following: "There was abundant evidence from which the jury might find that defendants Joseph and Max Weil, acting in concert with their co-defendants, directed the sheriff to seize, and that the sheriff did, by their direction, seize and sell as the property of Massman, goods which the plaintiff had bought, which he then owned, and in which Massman had no interest whatever. There was unity of interest and of action on the part of all these attaching *Page 218 
creditors; there was no contest or controversy as to priority; but they would seem, from the evidence, to have been all principals in one joint trespass, directing and managing it together for a common purpose, except as to Max Weil; and as to him there was evidence that he assented to the transaction for his benefit, and received a share of the proceeds of the sale of the goods." The evidence fully warranted the above remarks of the court of appeals. The goods were all seized, and Joseph Weil, acting for his firm, was in at the beginning, directing the seizure of the goods, and he and Max received their proportion of the proceeds of the sale.
3. BONA FIDE PURCHASER: estoppel.
The fifth instruction for plaintiff declared, that if defendants signed the composition agreement, agreeing to receive twenty-five per cent in full of their claim against Massman, and signed a receipt for that amount, which, with the composition agreement, was shown to plaintiff, who, relying upon the settlement evidenced by such papers, in good faith advanced money to Massman to enable him to settle with his creditors, and in consideration of such advancement, Massman transferred to him the stock of goods in question, defendants are estopped from claiming the goods against plaintiff. If the facts mentioned in that instruction existed, the plaintiff was a bona fide purchaser; and proof of these facts conclusively disproved the alleged fraud, and the court might properly have instructed the jury, that, if they so found the facts, their verdict should be for plaintiff. The facts did not create a technical estoppel, and the use of that term was inaccurate; but as the result, if those facts were found, and the instruction had been as it should have been framed, could not have been different, by reason of such difference in the instruction, we cannot, for that verbal inaccuracy, reverse the judgment. On those facts, defendants had no right to enforce payment of their debt against these goods, although, in fact, the twenty-five per cent stipulated for had not been paid. So far as plaintiff and *Page 219 
defendants in this suit are concerned, the case stood precisely as if it had been paid, in which event they would have had no demand against Massman. Certainly if defendants signed that composition agreement, and executed a receipt for twenty-five per cent, in full of their demand against Massman, on the faith of which plaintiff honestly bought the goods, the purchase thereof by the plaintiff of Massman could not have been fraudulent as between plaintiff and these defendants, and evidence of such facts was admissible on that issue. The cases and authorities cited in support of the proposition, that an estoppel must be pleaded if a party would avail himself of it, have no application. The instruction does not ignore the other issues in the case, and if "decisive of the case," it can only be because the evidence clearly established the facts upon which it was predicated. The motion is overruled. All concur. *Page 569